OPINION — AG — ** CONFLICT OF INTEREST — LEGISLATOR — SCHOOL SYSTEM ** (1) ARTICLE V, SECTION 23 OKLAHOMA CONSTITUTION, WHICH PROHIBITS A LEGISLATOR FROM BEING INTERESTED DIRECTLY OR INDIRECTLY IN ANY CONTRACT WITH THE STATE OR OTHER POLITICAL SUBDIVISION THEREOF, AUTHORIZED DURING THE TERM FOR WHICH HE WAS ELECTED, PROHIBITS A LEGISLATOR FROM BEING EMPLOYED BY A SCHOOL DISTRICT AS A SCHOOL TEACHER WHEN THAT LEGISLATOR IS PAID OUT OF STATE APPROPRIATED FUNDS. (2) WHETHER ARTICLE V, SECTION 23 PROHIBITS ANY OTHER CONTRACT OF EMPLOYMENT BETWEEN A LEGISLATOR AND A SCHOOL DISTRICT IS A QUESTION OF FACT AS TO WHETHER THE CONTRACT IS ONE AUTHORIZED DURING THE TERM FOR WHICH THE LEGISLATOR WAS ELECTED, AND CANNOT BE ANSWERED IN THIS OPINION. (3) WHETHER ARTICLE II, SECTION11 OKLAHOMA CONSTITUTION, WHICH PROVIDES THAT A LEGISLATOR MAY 'NOT' ACCEPT FULL TIME OUTSIDE EMPLOYMENT WHICH WOULD PREVENT HIM FROM GIVING ADEQUATE PERSONAL ATTENTION OF HIS OFFICE, AND WHETHER 74 O.S. 1409 [74-1409], WHICH PROHIBITS A LEGISLATOR FROM BECOMING INVOLVED IN VARIOUS SPECIFIED CONFLICT OF INTEREST ARE VIOLATED BY AN EMPLOYMENT CONTRACT BETWEEN AN LEGISLATOR AND A SCHOOL DISTRICT ARE QUESTIONS OF FACT, NOT ANSWERABLE IN THIS OPINION. (EMPLOYMENT, LEGISLATOR, SCHOOL BOARD, BOARD OF EDUCATION, STATE FUNDS, SUPPORT, SALARY) CITE: 74 O.S. 1409 [74-1409], 74 O.S. 1413 [74-1413], ARTICLE II, SECTION 11, ARTICLE V, SECTION 23, OPINION NO. 71-233, OPINION NO. 72-288, OPINION NO. 74-166 (ETHICS, DUTIES) (JOHN E. DOUGLAS)  ** SEE OPINION NO. 87-040 ****              UIT SEE: OPINION NO. 87-008 ** SEE OPINION NO. 89-584 (1989), 89-585 (1998) ** — CONFLICT OF INTEREST, LEGISLATOR ** ** SEE OPINION NO. 87-525 (1987) **